ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_07_FR.txt. 201

OPINION INDIVIDUELLE DE M. NI
[Traduction]

J’ai voté en faveur de tous les sous-paragraphes du dispositif sauf un. Or,
je m’avise que certains passages du dispositif sont rédigés de telle manière
qu’un simple vote affirmatif ou négatif ne peut en aucun cas traduire exac-
tement le fond de ma pensée sur les questions examinées. Aussi me vois-je
obligé d'exposer ma position dans la présente opinion individuelle.

Ce qui me préoccupe au premier chef, c’est la question de la « réserve
relative aux traités multilatéraux », appelée parfois «amendement Van-
denberg ». On pourrait penser de prime abord que cette question a perdu
tout intérêt puisque la phase sur la compétence peut être considérée comme
bien terminée et que la Cour est en tout état de cause compétente pour
connaître de l’affaire sur la base du droit international coutumier ainsi que
du traité d'amitié, de commerce et de navigation conclu en 1956 entre le
Nicaragua et les Etats-Unis.

Un examen attentif des thèses des Parties dans la phase précédente et de
l'arrêt de la Cour du 26 novembre 1984 montre cependant que certains
points ont été laissés en suspens à l’époque et que ces points doivent être
considérés comme reportés à la présente phase de l'instance.

Il faut rappeler qu'à l'époque les Etats-Unis ont fait valoir devant la
Cour qu’en vertu de la clause c) de la réserve dont ils avaient assorti leur
déclaration d'acceptation de la juridiction obligatoire de la Cour leur
acceptation ne s’appliquait pas :

«aux différends résultant d’un traité multilatéral, à moins que
1) toutes les parties au traité que la décision concerne /affected by the
decision] soient également parties à l’affaire soumise à la Cour, ou que
2) les Etats-Unis d'Amérique acceptent expressément la compétence
de la Cour ».

Les traités multilatéraux invoqués par le Nicaragua dans sa requête sont
la Charte des Nations Unies, la charte de l'Organisation des Etats amé-
ricains, la convention de Montevideo de 1933 concernant les droits et
devoirs des Etats et la convention de La Havane de 1928 concernant les
droits et devoirs des Etats en cas de luttes civiles. La toute première
question qui s’est posée lors de la phase de la compétence a été de savoir si
la réserve relative aux traités multilatéraux s’opposait à ce que la Cour
connaisse de la requête du Nicaragua. A l’appui de la thèse qu’ils ont
développée contre la compétence de la Cour, les Etats-Unis ont soutenu
que trois Etats d'Amérique centrale (El Salvador, le Honduras et le Costa

191
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NI) 202

Rica) seraient, en tant qu’Etats parties aux quatre traités multilatéraux
susmentionnés, affectés par une décision de la Cour sur les demandes du
Nicaragua.

Lors de la phase préliminaire de l'instance, et alors que l'affaire n’était
pas examinée au fond, il était difficile de déterminer si ces Etats d’Amé-
rique centrale seraient ou non affectés par la décision de la Cour. Avant la
revision en 1972 du Réglement de la Cour une décision sur une exception
préliminaire, telle que ladite exception d’incompétence, pouvait étre jointe
au fond, mais cela n’était plus possible en l’espéce. C’est pourquoi la Cour a
dit, au paragraphe 75 de son arrêt de 1984 : « Quant à la Cour, ce n’est qu’à
partir du moment où les grandes lignes de son arrêt se dessineraient qu’elle
pourrait déterminer quels Etats seraient « affectés ». Puis elle a conclu, au
paragraphe 76, que :

« la Cour n’a d’autre choix que d’appliquer l’article 79, paragraphe 7,
de son Règlement actuel, et de déclarer que lobjection tirée de la
réserve relative aux traités multilatéraux figurant dans la déclaration
d’acceptation des Etats-Unis n’a pas, dans les circonstances de l’es-
pèce, un caractère exclusivement préliminaire et qu’en conséquence
rien ne s'oppose à ce que la Cour connaisse de l'instance introduite par
le Nicaragua dans sa requête du 9 avril 1984 » (C.I.J. Recueil 1984,
p. 425-426).

Rétrospectivement je ferai observer que, conformément à l'article 79,
paragraphe 7, de son Règlement, la Cour pouvait se prononcer sur cette
exception préliminaire de l’une des trois manières qui y sont prévues. Elle
pouvait retenir l’exception d’incompétence motif pris qu’aux termes
mêmes de la réserve relative aux traités multilatéraux — et plus précisément
la clause c) de la réserve à la déclaration des Etats-Unis — le simple fait que
tel ou tel autre Etat d’Amérique centrale pouvait être, d’une manière ou
d’une autre, affecté par la décision suffisait à faire échec à la thèse nica-
raguayenne de la compétence pour ce qui concerne les violations alléguées
d'obligations conventionnelles. La Cour pouvait aussi rejeter l’exception
préliminaire motif pris que toute décision qu’elle rendrait n’affecterait
aucun des Etats d'Amérique centrale et qu’en outre, conformément à
l’article 59 du Statut, sa décision ne serait obligatoire que pour les parties
en litige et dans le cas qui allait être décidé, si bien qu’aucun Etat tiers n’en
serait affecté. Mais la Cour a pris la précaution de surseoir à une décision
définitive en la matière, préférant remettre à plus tard l’examen de la
question. Certes, les circonstances de l’espèce permettaient à la Cour de
choisir cette solution. En effet, les griefs du Nicaragua se fondaient non
seulement sur des traités multilatéraux mais aussi sur le droit international
coutumier et le traité bilatéral de 1956. Rien n’obligeait donc la Cour à
décider aussitôt soit de mettre un terme à l'instance dès le début soit de se
déclarer compétente pour connaître des griefs du Nicaragua fondés sur des
dispositions conventionnelles, ce qui aurait donné une certaine impression
de précipitation ou serait apparu comme préjugeant quelque peu la suite de
l'instance.

192
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NI) 203

La Cour en est ensuite arrivée au stade du fond. Devait-elle réexaminer
la question de la réserve relative aux traités multilatéraux ? Je dirai plutôt
qu’elle devait continuer son examen pour parvenir à une décision plus
définitive sur sa compétence mais aussi du point de vue du droit applicable
puisqu'elle examinait l’affaire au fond. C’est en tant que fin de non-
recevoir que la réserve relative aux traités multilatéraux a été opposée à la
requête du Nicaragua par les Etats-Unis. Si elle était admise elle devait :
1) exclure la compétence de la Cour pour connaître des griefs du Nica-
ragua fondés sur les traités multilatéraux en question et 2) empêcher l’ap-
plication des règles de droit visées dans ces traités multilatéraux ou en
découlant, au cas où la Cour se déclarerait compétente sur d’autres bases
pour statuer au fond.

La première conséquence susmentionnée est manifeste. La seconde n’est
envisageable que s’il arrive, comme dans la présente affaire, que la Cour
demeure compétente sur des bases autres que le traité multilatéral ou les
traités multilatéraux en question. Un problème quelque peu nouveau se
pose alors : est-il possible, dans une affaire qui, comme la présente ins-
tance, est censée résulter ou dépendre d’un traité multilatéral ou de traités
multilatéraux — et c’est pour cette raison précise qu'est invoquée la réserve
relative aux traités multilatéraux —, que le défendeur fasse volte-face à un
certain moment et dise que ce même traité multilatéral ou ces mêmes
traités multilatéraux, qui font justement l’objet de la réserve, devraient être
le droit applicable au règlement de l'affaire en litige ? Il n’est pas du tout
simple de répondre à cette question, aussi j’y reviendrai.

Par son arrêt de 1984, la Cour s’est déclarée compétente pour connaître
des griefs du Nicaragua fondés sur le droit international coutumier et le
traité bilatéral de 1956, ouvrant ainsi la voie à l’examen au fond. Mais elle a
laissé en suspens la question de l’applicabilité de la réserve relative aux
traités multilatéraux car on ne se rendait pas assez bien compte à l’époque
si des Etats tiers parties aux traités multilatéraux en cause seraient affectés
par l’arrêt qu’elle rendrait. Il fallait donc que la Cour tranche définitive-
ment la question au stade actuel, et ce pour les raisons suivantes.

Premièrement, du point de vue de la procédure, cette question n’a pas été
examinée complètement lors de la phase antérieure de l'instance et elle
n’aurait du reste pas pu l’être. La Cour s’est déclarée compétente sur des
bases autres que les traités multilatéraux en question. Rien dans la forme ni
dans le fond de l’arrêt de 1984 ne donne à penser que la Cour ait alors
essayé de résoudre définitivement la question.

Deuxièmement, les Etats-Unis ayant déclaré accepter la juridiction de la
Cour pour certains différends particuliers sont en droit d’attendre une
décision sur une question qui, bien que relevant à proprement parler de la
phase des exceptions préliminaires, ne peut être dûment tranchée qu’au
stade du fond.

Troisièmement, les Etats-Unis n’ont pas comparu pendant la phase

193
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NI) 204

actuelle mais leur objection a la compétence de la Cour tirée de la réserve
relative aux traités multilatéraux n’en demeurait pas moins une exception
que la Cour ne pouvait ignorer et a laquelle elle ne pouvait passer outre en
arguant de sa compétence fondée sur des bases autres que les traités
multilatéraux invoqués. Ne pas se prononcer définitivement sur l'excep-
tion soulevée par la partie non comparante n’aurait pas été conforme à
Particle 53, paragraphe 2, du Statut, où mention expresse de la compétence
est faite.

Enfin, toute décision sur la réserve relative aux traités multilatéaux était
étroitement liée à la question des règles de droit à appliquer. Si la Cour
décidait que la réserve relative aux traités multilatéraux dont les Etats-
Unis avaient assorti leur déclaration constituait une exception d’incom-
pétence valable, elle ne pouvait appliquer, pour se prononcer sur les
allégations du Nicaragua concernant les violations d'obligations dont les
Etats-Unis se seraient rendus coupables, que les règles du droit interna-
tional coutumier et les dispositions du traité bilatéral de 1956. Une fois rete-
nue, la réserve relative aux traités multilatéraux non seulement excluait la
compétence de la Cour mais encore, par voie de conséquence, entrainait
Pinapplicabilité des règles de droit prévues dans les traités multilatéraux en
question — autrement dit le droit conventionnel multilatéral — ou en
découlant. Si, en revanche, la Cour décidait que la réserve relative aux
traités multilatéraux jointe à la déclaration des Etats-Unis ne constituait
pas une exception d’incompétence valable, l’applicabilité du droit conven-
tionnel multilatéral ne faisait évidemment aucun doute et l'exception
d’incompétence était ainsi définitivement rejetée.

Lors de la phase sur le fond, la Cour avait tout loisir d'examiner plus
avant les faits pertinents en vue de déterminer de façon plus précise si un
Etat tiers ou des Etats tiers pouvaient être affectés par l'arrêt qu'elle
rendrait. Selon les Etats-Unis,

« El Salvador, le Honduras et le Costa Rica ont chacun fait appel à
laide extérieure, principalement des Etats-Unis, au titre de la légitime
défense contre l'agression nicaraguayenne … les Etats-Unis ont donné
suite à ces demandes » (contre-mémoire des Etats-Unis, par. 202).

Tout en admettant avoir fourni une aide économique et militaire à El
Salvador, les Etats-Unis ont soutenu avoir exercé le droit naturel de légi-
time défense, individuelle et collective, reconnu à l’article 51 de la Charte
des Nations Unies. Pour sa part, El Salvador a déposé, conformément à
l'article 62, paragraphe 1, du Statut de la Cour, une déclaration d’inter-
vention que la Cour a jugée prématurée (C.J. Recueil 1984, p. 215-
217).

Dans ces conditions, si la Cour concluait que les faits de la cause ne
justifiaient pas l'argument de légitime défense collective avancé par les
Etats-Unis, argument de légitime défense individuelle d'El Salvador
aurait alors été lui aussi sujet à caution. Mais, si la Cour concluait que
l'argument de légitime défense collective avancé par les Etats-Unis était
fondé, cela se serait répercuté aussi sur la revendication par El Salvador de

194
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NI) 205

l'exercice de son droit de légitime défense individuelle. Dans l’un ou l’autre
cas, on ne pouvait soutenir qu’El Salvador, pour ne citer que lui en tant
qu’Etat tiers concerné, ne serait pas affecté par l’arrêt, sans être cependant
lié par lui. On voit mal comment la Cour pouvait soit admettre soit rejeter
l'argument des Etats-Unis sans allusion directe ou indirecte à la situation
d'El Salvador. Il en serait résulté que l'arrêt aurait lié les Etats-Unis mais
n'aurait pas eu techniquement parlant force de chose jugée pour un Etat
tiers, encore que ce dernier eût été concerné. On peut donc dire que la
réserve relative aux traités multilatéraux opposée par les Etats-Unis à la
compétence fondée sur les traités multilatéraux méritait normalement
d’être examinée. Mais ce n’est pas tout.

Comme je l'ai déjà noté, en admettant une réserve telle que la réserve en
question — et pour autant qu'il restait d’autres bases de compétence —
on excluait l'application du droit conventionnel multilatéral, si bien que
seulement le droit international coutumier et les règles de droit contenues
dans le traité bilatéral de 1956 ou en découlant allaient s'appliquer lorsque
la Cour statuerait au fond sur les griefs formulés par le Nicaragua contre
les Etats-Unis. Il est cependant à relever que les Etats-Unis, tout en se
fondant sur la réserve relative aux traités multilatéraux pour contester la
compétence de la Cour, ont constamment invoqué la Charte des Nations
Unies — instrument qui constitue la principale source du droit conven-
tionnel multilatéral applicable — à l'appui de leurs actions vis-à-vis du
Nicaragua, aussi bien à la Cour qu'ailleurs.

Dans l’allocution qu’elle a prononcée à l'American Society of Interna-
tional Law le 12 avril 1984, trois jours après le dépôt par le Nicaragua de sa
requête, la représentante permanente des Etats-Unis auprès de l'Organi-
sation des Nations Unies a mentionné pour la première fois le droit de
légitime défense individuelle et collective visé à l’article 51 de la Charte des
Nations Unies. Elle a déclaré ce qui suit :

« Cette interdiction de l’emploi de la force n’a jamais été censée
avoir un caractère absolu. Comme vous le savez tous, j’en suis sûre,
elle devait être considérée dans le contexte général de la Charte. En
particulier, aux termes de l’article 51, elle « ne porte [pas] atteinte au
droit naturel de légitime défense, individuelle ou collective, dans le cas
ou un Membre des Nations Unies est l’objet d’une agression armée,
jusqu’à ce que le Conseil de sécurité ait pris les mesures nécessaires
pour maintenir la paix et la sécurité internationales. » (Mémoire du
Nicaragua, annexe C, pièce II-4.)

I] convient de rappeler aussi qu'après que la Cour eut rendu son arrêt du
26 novembre 1984 sur sa compétence et la recevabilité de la requête du
Nicaragua les Etats-Unis ont repris, dans leur déclaration du 18 janvier
1985, l'argument du droit de légitime défense collective en vertu de la
Charte des Nations Unies (/nternational Legal Materials, 1985, n° 1,
p. 246).

L'exercice du droit de légitime défense individuelle ou collective en vertu

195
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NI) 206

de Particle 51 de la Charte des Nations Unies a été mentionné par les
conseils des Etats-Unis en avril 1984 lors des plaidoiries sur les mesures
conservatoires ainsi qu’en octobre de la même année lors des plaidoiries
sur la compétence et la recevabilité (audiences des 27 avril et 16 octobre
1984). L'un d'eux a déclaré, par exemple, que :

« la requête et la demande du Nicaragua requièrent à tort la Cour de
prendre des décisions et d’imposer des mesures qui risquent de porter
atteinte au droit naturel de légitime défense individuelle ou collective
des Etats, prévu par l’article 51 de la Charte des Nations Unies »
(audience du 27 avril 1984, matin).

A une autre occasion, un conseil des Etats-Unis est allé jusqu'à dire, ce qui
est grave :

« le droit de légitime défense, individuelle ou collective, consacré à
l'article 51 de la Charte est absolu ; il ne peut y être porté atteinte ni
par la Cour ni par un autre organe des Nations Unies... » (audience du
16 octobre 1984, matin).

Dans le contre-mémoire que les Etats-Unis ont déposé le 17 août 1984 au
cours de la phase de la compétence et de la recevabilité, ils exposent
maintes fois leur position. On y trouve l’assertion suivante :

« En vertu de l’article 51 de la Charte des Nations Unies, El Sal-
vador possède un droit naturel de légitime défense contre de telles
attaques armées, ainsi que le droit d’obtenir des Etats-Unis une aide
qui lui permette d’y résister. Actuellement, les Etats-Unis fournissent
une assistance économique et militaire au Salvador...» (Contre-
mémoire des Etats-Unis, par. 290.)

Sous le titre « Les divers traités multilatéraux sur lesquels sont fondées les
demandes du Nicaragua constituent le droit applicable entre le Nicaragua,
les Etats-Unis et les autres Etats d'Amérique centrale », les Etats-Unis
déclarent ce qui suit :

« Le Nicaragua, les Etats-Unis et les quatre autres Etats centraméri-
cains sont tous parties 4 chacun des quatre traités multilatéraux
invoqués par le Nicaragua à Pappui de ses griefs, et tout particuliè-
rement à la Charte des Nations Unies et à la charte de l'Organisation
des Etats américains. Indépendamment du fait que la Charte des
Nations Unies consacre le droit international général et coutumier,
ces traités constituent la /ex inter partes, et la Cour ne saurait donc sta-
tuer sur les demandes du Nicaragua en se référant à d’autres sources
de droit, non acceptées par les Etats susmentionnés. » (Contre-
mémoire des Etats-Unis, par. 320.)

Ensuite les Etats-Unis s’attachent à faire valoir que les dispositions de la
Charte des Nations Unies pertinentes en l’espèce « résument » et « sup-

196
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NI) 207

plantent » les principes du droit international coutumier en la matière
(par. 313-319). Vers la fin de leur contre-mémoire ils font observer ce qui
suit :

«Il est établi que le droit de légitime défense, individuelle ou
collective, est un droit naturel des Etats, dont le caractère particulier
et exceptionnel est expressément reconnu à l’article 51, où il est dit
qu’« aucune disposition de la présente Charte ne porte atteinte » à ce
droit. » (Par. 516.)

Les Etats-Unis ont avancé plusieurs arguments pour démontrer que les
dispositions de la Charte correspondaient au droit international coutumier
applicable en l'espèce (contre-mémoire des Etats-Unis, par. 313-322), et
établir ainsi que, puisque la réserve relative aux traités multilatéraux, si on
ladmet, s'oppose à l’application du droit conventionnel, elle s'oppose
aussi à l'application du droit international coutumier, celui-ci étant résumé
et supplanté par celui-là.

Il reste qu’une fois incorporés dans un traité multilatéral comme la
Charte des Nations Unies les principes du droit international coutumier ne
deviennent pas caducs pour autant. Ces principes continuent à s'appliquer
aux Etats dans leurs relations internationales réciproques et à les lier,
parfois parallèlement au droit conventionnel, parfois conjointement avec
lui. L'article 38, paragraphe 1, du Statut énumère les diverses sources du
droit international que la Cour peut appliquer. En pratique, ces sources se
complètent plus qu'elles ne s’excluent mutuellement. Mais il serait incon-
cevable que l'application d’une source de droit exclue l'application de
toute autre source de droit.

Dans son arrêt du 26 novembre 1984, la Cour a déclaré clairement :

« La Cour ne peut rejeter les demandes nicaraguayennes fondées
sur les principes du droit international général et coutumier au seul
motif que ces principes sont repris dans les textes des conventions in-
voquées par le Nicaragua. Le fait que les principes susmentionnés, et
reconnus comme tels, sont codifiés ou incorporés dans des conven-
tions multilatérales ne veut pas dire qu’ils cessent d'exister et de
s'appliquer en tant que principes de droit coutumier, même à l'égard
de pays qui sont parties auxdites conventions. » (C.1.J. Recueil 1984,
p. 424, par. 73.)

Il ressort des arguments exposés ci-dessus que les Etats-Unis se sont
engagés sans restriction à accepter que les traités multilatéraux et en
particulier la Charte des Nations Unies constituent le droit applicable
au règlement du présent différend, ce qui est nettement contraire à la posi-
tion qu’ils ont adoptée au sujet de la réserve relative aux traités multila-
téraux quand ils ont contesté la compétence de la Cour en l'espèce.

Qui plus est, non seulement les Etats-Unis se sont nettement prononcés
pour l’application du droit conventionnel multilatéral mais le Nicaragua,
pour sa part, lorsqu'il a réfuté l’argument que les Etats-Unis tiraient de
Particle 51 de la Charte des Nations Unies, a fait valoir que les faits que les

197
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NI) 208

Etats-Unis alléguaient contre lui ne suffisaient pas à constituer une
« agression armée » au sens dudit article et qu’une condition prescrite
par cet article n’avait pas été remplie par les Etats-Unis, celle qui exige de
faire immédiatement rapport au Conseil de sécurité. C’est ainsi qu’un des
conseils du Nicaragua a déclaré :

« L'article 51 reconnaît « le droit naturel de légitime défense indi-
viduelle ou collective, dans le cas où un Membre des Nations Unies est
l’objet d’une agression armée... » Les mots importants sont «est
l'objet d’une agression armée » ; ils délimitent la portée de l’excep-
tion. » (Audience du 25 avril 1984, matin.)

« L'article 51 dispose que les mesures prises par des Membres dans
l'exercice du droit de légitime défense devront être immédiatement
portées à la connaissance du Conseil de sécurité. Ni les Etats-Unis ni
El Salvador n’ont jamais porté quoi que ce soit de ce genre à la
connaissance du Conseil de sécurité. » ({bid.)

On voit bien qu’en fait les deux Parties se sont déja affrontées non
seulement sur la question de l’applicabilité mais aussi sur celle du contenu
d’une disposition particulière d’un traité multilatéral. Elles défendaient
des points de vue différents mais qui découlaient de la même source,
l’article 51 de la Charte des Nations Unies. Il appartenait à la Cour de
déterminer, sur la base de ce traité multilatéral, si les actes des Etats-Unis
pouvaient se justifier. Que cet échange de vues ait eu lieu non pas lors de la
phase actuelle de l'instance mais lors d’une phase antérieure ne devrait rien
Ôter au fait que, dans un même esprit, les Parties ont trouvé logique de se
fonder sur le droit conventionnel multilatéral en tant que droit applicable
au règlement du différend. En aucun cas le formalisme de la procédure ne
saurait sérieusement conduire à ne pas tenir compte de l’attitude positive
commune que les Parties ont adoptée en ce qui concerne l’application de
règles de droit découlant d'instruments mondialement ou régionalement
reconnus. Les Etats-Unis eux-mêmes ont cité des sources sûres pour
démontrer que ce n’est qu’en l’absence de dispositions conventionnelles
applicables dans un cas particulier qu’il convient de recourir ensuite, dans
l’ordre hiérarchique, au droit international coutumier, et que cela allait
presque de soi (contre-mémoire des Etats-Unis, par. 321). S'il est vrai que
les Etats Membres de l'Organisation des Nations Unies peuvent esquiver
la Charte des Nations Unies en arguant d’une réserve relative aux traités
multilatéraux, pourquoi ne peuvent-ils pas y faire face en acceptant de
débattre du sens de ce traité multilatéral ?

Il est à noter que les demandes fondées sur un traité ne voient le jour et
n'existent que par ce traité et qu’en plus elles sont régies par lui. On ne
saurait imaginer que des demandes soient fondées sur un traité mais
qu'elles ne soient pas régies par lui. C’est parce que l’application du droit
conventionnel multilatéral risquait d’affecter un tiers ou des tiers que la
Cour a été invitée à se déclarer incompétente en Pespéce. Dès lors, si la
Cour se déclarait incompétente en raison de l’existence de la réserve

198
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NI) 209

relative aux traités multilatéraux, elle n’aurait pas pu appliquer le droit
conventionnel multilatéral. Inversement, si la Cour se déclarait compé-
tente malgré la réserve relative aux traités multilatéraux. il s’en serait
logiquement ensuivi que le droit conventionnel multilatéral, qui régit tes
droits et obligations mutuels des parties, s’appliquerait au règlement du
différend dont elle était saisie.

La réserve des Etats-Unis relative aux traités multilatéraux, bien que liée
à la compétence du point de vue de la procédure, se rattache du point de
vue du fond aux règles applicables aux droits et obligations des Parties. Les
Etats-Unis ne peuvent prétendre que la réserve relative aux traités multi-
latéraux n’a de rapport qu'avec la compétence de la Cour et qu’elle n’en a
aucun avec la question du droit applicable. Ces deux aspects sur la ques-
tion sont intimement liés et ne s'opposent pas, sans quoi la réserve n’aurait
aucun sens. Or les Etats-Unis. tout en invoquant la réserve relative aux
traités multilatéraux, n’ont cessé de déclarer qu'ils se fondaient sans res-
triction aucune sur la Charte des Nations Unies, autrement dit sur un traité
multilatéral, et ils n’ont à aucun moment laissé entendre que leur position
était sans préjudice de celle qu’ils adoptaient sur la réserve relative aux
traités multilatéraux au regard de la compétence. D'ailleurs, ils n'auraient
pas pu défendre un point de vue si contradictoire.

Tout au long de l'instance. jusqu’à ce qu’ils décident de ne plus parti-
ciper à la procédure, les Etats-Unis ont constamment invoqué des traités
multilatéraux et en particulier la Charte des Nations Unies, non seulement
pour convaincre la Cour que le différend à l'examen « résultait de » ces
traités et était donc exclu de la compétence de la Cour par la réserve relative
aux traités multilatéraux, ainsi qu’il est dit au paragraphe 46 de l'arrêt,
mais encore pour étayer leur thèse selon laquelle leurs actes à l'égard du
Nicaragua se justifiaient par l’article 51 de la Charte des Nations Unies,
thèse qui est à la base de toute leur argumentation en l'espèce. Les Etats-
Unis ont décidé de ne pas participer à la procédure sur le fond mais ils ont
clairement indiqué lors de la phase de la compétence et de la recevabilité
sur quelles bases reposait l'argumentation qu’ils opposaient à la requête du
Nicaragua. Ainsi donc les Etats-Unis ont considéré que la question du
droit applicable sous-tendait entièrement leur défense.

Si le défaut de compétence par l'effet de la réserve relative aux traités
multilatéraux suppose que le droit conventionnel multilatéral ne s’ap-
plique pas, on ne peut considérer l’insistance à appliquer le droit conven-
tionnel multilatéral que comme un abandon de la position défendue à
propos de cette réserve. Compte tenu de la convergence de vues des Parties
sur la question du droit applicable et par respect de la primauté de la
Charte des Nations Unies, je pense que les Etats-Unis doivent être consi-
dérés comme ayant renoncé à leur exception fondée sur la réserve relative
aux traités multilatéraux qui concerne à la fois la compétence de la Cour et
le droit applicable. Le comportement des Etats-Unis qui vient d’être
exposé permet de conclure à un tel abandon et c’est là la seule explication
possible de leur ferme adhésion à la Charte des Nations Unies et à d’autres
traités multilatéraux. Il convient de rappeler que les Etats-Unis ont déclaré

199
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. NI) 210

que « ces traités constituent la /ex inter partes, et [que] la Cour ne saurait
donc statuer sur les demandes du Nicaragua en se référant à d’autres
sources de droit, non acceptées par les Etats susmentionnés » (contre-
mémoire des Etats-Unis, par. 320).

Selon l’arrêt du 26 novembre 1984, la Cour est compétente pour con-
naître des griefs du Nicaragua fondés sur le droit international coutumier
et le traité bilatéral de 1956. Ce qu'il fallait encore trancher au stade du
fond, à propos de la réserve relative aux traités multilatéraux, c'était la
question de savoir si la Cour était aussi compétente pour connaître des
griefs du Nicaragua fondés sur des traités multilatéraux et, par voie de
conséquence, quel serait le droit applicable. Vu que la question du droit
applicable ne pouvait être réglée indépendamment de la réserve relative
aux traités multilatéraux, l'attitude non équivoque adoptée par les Etats-
Unis au sujet du droit applicable ne pouvait être tenue que pour une
renonciation à la réserve relative aux traités multilatéraux. Cette hypothèse
de la renonciation ne modifiait pas la position de la Cour, laquelle s'était
déjà déclarée compétente pour connaître de la présente instance. Dans ces
conditions, et puisque la Cour demeurait saisie de l’affaire, les droits et
obligations des Parties étaient subordonnés aussi bien au droit conven-
tionnel multilatéral et aux principes pertinents du droit international
coutumier qu’aux règles découlant du traité bilatéral de 1956.

Aucun obstacle juridique n’empéchait les Etats-Unis de tirer les consé-
quences de leur renonciation puisque, aux termes même de la réserve
relative aux traités multilatéraux, ils pouvaient toujours accepter expres-
sément la compétence de la Cour. Il est à noter aussi que le Nicaragua n’a
pas formulé devant la Cour de griefs contre un Etat tiers ou des Etats tiers.
Ii n’a pas mis en cause le droit d’El Salvador de recevoir une aide, militaire
ou autre, de la part des Etats-Unis (mémoire du Nicaragua, par. 193). De
même, la Cour a précisé dans son arrêt de 1984 sur sa compétence et la
recevabilité de la requéte du Nicaragua que « dans la présente instance ...
les droits d’aucun autre Etat ne peuvent faire l’objet d’une décision »
(C.LJ. Recueil 1984, p. 436, par. 98). Que la décision qui serait rendue
affecte ou non d’autres Etats, d’une manière ou d'une autre, il était peut-
être approprié de rappeler que l’article 59 du Statut dispose qu'une déci-
sion de la Cour n'est obligatoire que pour les parties en litige et dans le cas
qui a été décidé. D’ailleurs, pour ce qui est de savoir si le comportement du
Nicaragua équivaut à un recours à la menace ou à l'emploi de la force
contre ses voisins, la Cour considère dans le présent arrêt que les éléments
de preuve sont insuffisants ou non probants. En conséquence, aucun Etat
tiers ne serait indubitablement affecté par son arrêt.

Avant de conclure, je dirai qu’on a fait suivre à la réserve relative aux
traités multilatéraux invoquée par les Etats-Unis un cheminement com-
pliqué et que de bons repères sont nécessaires, à défaut de quoi les choses se
compliquent, ce qui entraîne contradictions et incohérences. J’en veux
pour preuve l'attitude contradictoire adoptée par les Etats-Unis à propos
de la compétence et du droit applicable. Ii faut réaligner les positions
adoptées par les Etats-Unis et porter sur elles un jugement d'ensemble,

200
215 MILITARY AND PARAMILITARY ACTIVITIES (DISS. OP. ODA)

J. EFFECT OF THE APPLICATION GIVEN TO THE “VANDENBERG
RESERVATION” BY THE JUDGMENT — NICARAGUA’S APPLICATION BASED
ON ARTICLE 36, PARAGRAPH 2, OF THE STATUTE SHOULD BE DISMISSED

A. Applicability of the “Vandenberg Reservation”

4. The present case was submitted by Nicaragua with a request for the
Court to adjudge and declare :

“(a) That the United States, in recruiting, training, arming, equip-
ping, financing, supplying and otherwise encouraging, support-
ing, aiding, and directing military and paramilitary actions in
and against Nicaragua, has violated and is violating its express
charter and treaty obligations to Nicaragua and, in particular, its
charter and treaty obligations under :

— Article 2 (4) of the United Nations Charter ;

— Articles 18 and 20 of the Charter of the Organization of
American States ;

— Article 8 of the Convention on Rights and Duties of
States ;

— Article I, Third, of the Convention concerning the Duties and
Rights of States in the Event of Civil Strife.”

One of Nicaragua’s main allegations is that the United States has violated
the rules of international law under several multilateral treaties which, in
one way or another, prohibit the “threat or use of force” and “interven-
tion”.

5. Unlike some older principles of international law, the particular
principle concerning “threat or use of force” emerged in parallel with the
birth of the United Nations towards the end of the Second World War,
when the move to outlaw war in general was successfully made. The
principle of non-intervention, in contrast, has a long history of application
since Emer de Vattel wrote in 1758 as follows :

“It clearly follows from the liberty and independence of Nations
that each has the right to govern itself as it thinks proper, and that no
one of them has the least right to interfere in the government of
another.” (The Law of Nations, Classics of International Law, Trans.,
p. 131.)

Yet in ages previous to our own, some attempts were made to justify
intervention within the framework of international law in time of peace,
even though it could eventually be tantamount to resort to war (which in
itself was not then deemed illegal). The dual system of international law in
time of peace and international law in time of war was abandoned with the
emergence of the outlawry of war and the principle of non-intervention,

205
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. Ni) 211

avec logique et bon sens. Pour les raisons que j’ai exposées, je n’ai mal-
heureusement pas pu voter pour le sous-paragraphe 1 du dispositif de
l'arrêt (par. 292), où la Cour dit que les traités multilatéraux invoqués par le
Nicaragua ne sont pas applicables en raison de la réserve des Etats-Unis.
J'ai voté pour les autres sous-paragraphes, qui se fondent sur le droit
international coutumier et les dispositions du traité d'amitié, de commerce
et de navigation du 21 janvier 1956, étant entendu que rien n’empéche, le
cas échéant, de fonder sur les régles pertinentes du droit conventionnel
multilatéral les conclusions énoncées dans ces sous-paragraphes.

{Signé) NI Zhengyu.

201
